            Case 1:20-cv-08106-VSB Document 32 Filed 09/03/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                              9/3/2021
                                                           :
HELEN LAVELLE,                                             :
                                                           :
                                        Plaintiff,         :
                                                           :                20-CV-8106 (VSB)
                      -against-                            :
                                                           :                      ORDER
PRUDENTIAL INSURANCE COMPANY                               :
OF AMERICA,                                                :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          It has been reported to the Court that the parties in this case have reached a settlement

 agreement. It is hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party

 and without prejudice to restoring the action to this Court’s docket if the application to restore

 the action is made within thirty (30) days.

 SO ORDERED.

Dated: September 3, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
